Citation Nr: 0833795	
Decision Date: 10/01/08    Archive Date: 10/07/08

DOCKET NO.  94-18 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for patellofemoral syndrome of the left knee.

2.  Entitlement to an initial rating in excess of 10 percent 
for right ankle impairment due to a ganglionectomy.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel




INTRODUCTION

The veteran served on active duty from October 1986 to March 
28, 1990.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal of an August 1990 rating decision 
rendered by the Phoenix, Arizona, Regional Office (RO) of the 
Department of Veterans Affairs (VA) that assigned a 
noncompensable evaluation for the residuals of a right ankle 
ganglionectomy after granting service connection for this 
disability and denied service connection for a left knee 
disability.

The Chicago, Illinois, RO thereafter assumed the role of the 
agency of original jurisdiction for this appeal.  In August 
1992, the Chicago RO issued a rating decision that awarded 
service connection for patellofemoral syndrome of the 
veteran's left knee and evaluated the disability as 
noncompensably disabling.  The veteran appealed the original 
disability evaluation assigned for this disability.

The Board notes that these matters were previously before the 
Board, and adjudicated in a decision dated in July 2005.  In 
that decision, the Board denied the two claims still on 
appeal, granted a 10 percent rating for a right ankle scar 
for the period from March 29, 1990, through April 15. 2002, 
and denied an effective date earlier than December 11, 2002, 
for a total disability rating based on individual 
unemployability resulting from service-connected disabilities 
(TDIU).  The veteran appealed that decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated in February2008, the Court vacated 
the Board's denials with respect to the initial increased 
rating claims for the left knee and right ankle disabilities, 
and remanded the case to the Board for action consistent with 
the appellant's brief.  The Court noted that appellant 
abandoned the appeal as to the right ankle scar, and denied 
the appeal as to the claim for an earlier effective date for 
TDIU.  

Although appellant remains unrepresented before the Board, 
counsel who represented him before the Court submitted 
argument on the veteran's behalf in August 2008.  This 
argument will be considered by the Board.  

The Board notes that the veteran submitted documentation that 
he legally changed his name in May 2008.  


REMAND

Consistent with the directives set forth in the memorandum 
decision as well as the arguments of the appellant's attorney 
before the Court, the Board finds that further development is 
required to comply with the duty to assist requirements of 
38 C.F.R. § 3.159.  

The Court remanded these two initial rating claims because it 
found that the Board failed to consider staged ratings 
consistent with Fenderson v. West, 12 Vet. App. 119 (1999), 
greater limitation on motion due to pain on use, including 
during flareups, as required by DeLuca v. Brown, 8 Vet. App. 
202 (1995), and whether these disabilities warranted extra-
schedular consideration because they caused the veteran 
"marked interference with employment" consistent with 
38 C.F.R. § 3.321 (b)(1).  The Court found that the Board's 
conclusory statements prevented the veteran from 
understanding the precise basis for the decision not to refer 
his case to the Director of Compensation and Pension Service 
as set forth at 38 C.F.R. § 3.321 (b)(1).  The veteran 
contends that the claims should granted extra-schedular 
ratings.  The Court indicated that the fact that the veteran 
is receiving a TDIU does not preclude such consideration.  

The Board notes that the most recent examination in the 
claims folder relevant to these claims for increased initial 
ratings is almost 4 years old.  The current status of the 
veteran's left knee and right ankle is unclear.  In light of 
the considerations set forth in the memorandum decision and 
under the circumstances, the Board finds that a new VA 
examination is necessary in order to decide the veteran's 
claims.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  
(The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.)  

While this case is in remand status, the RO or the Appeals 
Management Center (AMC) should provide the veteran any 
additional required notice.

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should send the 
veteran a letter requesting him to 
provide any outstanding medical records 
pertaining to treatment or evaluation of 
his left knee disability and right ankle 
or the identifying information and any 
necessary authorization to enable VA to 
obtain such records on his behalf.  

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unsuccessful in its efforts to 
obtain any such evidence, it should so 
inform the veteran and request him to 
submit the outstanding evidence.

3.  Thereafter, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the nature and extent of all impairment 
resulting from the veteran's service-
connected left knee and right ankle 
disabilities.  The claims folders must be 
made available to and reviewed by the 
examiner.

All indicated studies, including X-ray 
and range of motion studies in degrees, 
should be performed.  

In reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of motion, 
if any, accompanied by pain.  To the 
extent possible, the examiner should 
assess the degree of severity of any 
pain.  

Tests of joint movement against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should also be described by the examiner.  
If feasible, the examiner should assess 
the additional functional impairment due 
to weakened movement, excess 
fatigability, or incoordination in terms 
of the degree of additional range of 
motion loss.   

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, to 
the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  If 
feasible, the examiner should assess the 
additional functional impairment on 
repeated use or during flare-ups in terms 
of the degree of additional range of 
motion loss.  

The examiner should provide an opinion 
concerning the degree of severity of any 
lateral instability or subluxation of the 
knee.  The examiner should also determine 
if the knee locks and if so the frequency 
of the locking.  


The examiner should also provide an 
opinion concerning the impact of each of 
these service-connected disabilities 
(including medications taken for the 
disabilities) on the veteran's ability to 
work.  

The complete rationale for all opinions 
expressed should also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the veteran's claims of 
entitlement to an initial evaluation in 
excess of 20 percent for patellofemoral 
syndrome of the left knee and entitlement 
to an initial evaluation in excess of 10 
percent for right ankle impairment due to 
ganglionectomy, to include consideration 
of whether extra-schedular consideration 
is warranted under 38 C.F.R. § 3.321.  If 
any benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response before the 
case is returned to the Board for further 
appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified but he has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




